DETAILED ACTION
In response to remarks filed 08/06/2021
Status of Claims
Claims 10, 13-16, and 21-25 are currently pending;
Claim 10 is currently amended;
Claims 13-16 and 21-25 were previously presented;
Claims 1-9, 11-12, and 17-20 have been cancelled;
Claims 10, 13-16, and 21-25 are rejected herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 13-15 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Duquette (WO 2017/066655).
With regards to claim 10, Duquette discloses a system comprising: a plurality of modules (100a, 100b, 100c) vertically assembled to form at least one stack (figure 2b); a post-tension anchor (422) securing the at least one stack to a foundation on a streambed (figure 2b and 4a); and wherein the at least one stack is not structurally affixed to any other stack (figures 1-14), wherein the at least one stack includes: vertical seals (46) that are installed vertically between adjacent stacks to prevent leakage and provide a water-tight connection, and horizontal seals (48) installed horizontally between each of the vertically-assembled modules that form the at least one stack (paragraph 0068). Duquette discloses further comprising a shear connector (paragraph 0068, e.g. “vertical connectors 42”) coupled to at least one module (100) in the plurality of modules to prevent any module from sliding off the module directly above or below (figure 4a). Duquette discloses further comprising a shear key (sheet pile head assembly 444 and sheet pile 410 acting as shear key; paragraph 0064) coupled to a concrete footing (16; paragraph 0043, 0057) supporting the at least one stack to prevent the at least one stack from sliding in an upstream or downstream direction (figure 3b and 4a). Duquette discloses the invention substantially as claimed. However, Duquette is silent about wherein the vertical seals are installed on a downstream side. Duquette seems to disclose to provide horizontal and vertical seals between adjacent modules and looking at the figures 3-4, Duquette shows seals on the downstream side and upstream side. Examiner takes Official Notice that one skilled in the art would have looked at the teachings of Duquette and would have known to configure the vertical and horizontal seals to be located on a downstream side of the modules. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate the seals on the downstream side, since it has been held that a mere rearrangements of the essential working parts of a device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case one skilled in the art would have been motivated to seal all vertical and horizontal connections/joints between modules to prevent water from entering between each module.
As to claim 13-14, 21, and 23, Duquette as modified above discloses further comprising a compressible gasket made of neoprene positioned on vertical interfaces on a downstream side of the at least one stack to prevent leakage and provide a water-tight connection (paragraph 0095).
As to claim 15 and 22, Duquette discloses a compressible gasket positioned between stack modules (paragraphs 0095), and wherein further comprising grout sills positioned between the at least one stack and the foundation (paragraph 0043-0044 and 0095-0096). Duquette discloses the invention substantially as claimed. However, Duquette is silent about a compressible gasket positioned between the at least one stack and the foundation. It would have been obvious to one skilled in the art to use the compressible gaskets between modules, and use the same gaskets to provide a sealing between modules and foundation since it would provide a low-leakage seal.
As to claim 24, Duquette discloses wherein the vertically assembled plurality of modules are configured as building blocks to assemble prefabricated, modular systems for dams and hydropower facilities (paragraph 0038 and 0054; figures 1-12).
As to claim 25, Duquette discloses wherein the vertically assembled plurality of modules (100) are configured to be stacked on top of each other to a desired height and attached together, vertically and/or horizontally, with bolted structural connections (paragraph 0046).
Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Duquette (WO 2017/066655) in view of French, Sr. (US 2019/0277000).
As to claim 16, Duquette discloses a grouted shear key (422) and a compressible gasket positioned between stack modules (paragraphs 0095). Duquette discloses the invention substantially as claimed. However, Duquette is silent about further comprising a grout bag positioned between each stack and each shear key to secure each respective stack in place. French discloses grout positioned between each stack and each shear key (1030) to secure each respective stack in place (paragraph 0115; sealing members 1492, such as rubber composite, or cementitious material may be placed between the pool sections 1491; figures 14). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Duquete to include the grout between each stack as taught by French, since would prevent water from entering between modules.
Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Duquette does not discloses s shear connector couple to at least one module in the plurality of modules to prevent any modules from sliding and a shear key coupled to a concrete footing supporting at least one stack to prevent the at least one stack from sliding. – Examiner respectfully disagrees. See new rejection of claim 10, where Duquette discloses vertical connectors 42 (paragraph 0068) to connect modules and prevents modules from sliding off the module directly above or below and Duquette further discloses a sheet pile 410 and head assembly 444 couple to a concrete footing supporting the at least one stack and to prevent the at least one stack from sliding. Therefore, vertical connectors 42 can be considered a shear connector and sheet pile assembly 410, 444 can be considered a shear key, since the connectors can perform the same purpose as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678